Title: George Jefferson to Thomas Jefferson, 25 July 1811
From: Jefferson, George
To: Jefferson, Thomas


            
                  Dear Sir 
                  Richmond 25th July 1811
            I inclose as you direct 200$.—I likewise inclose an account of the sale of your last 54 barrels of flour, the net proceeds as you will observe, being $:429.¹⁷⁄₁₀₀.—This should have been forwarded some time ago, had I not received a letter from you informing me there was more to come down, which induced me to keep it back, with the view of including the whole in one account. As however no more has yet arrived, I conclude that you must have been mistaken as to the quantity. 
		  
		    I yesterday sent up by Johnson, some nail rod & iron lately received, together with a small box received some time ago.—
		  
		   
		  I will endeavour to sell your Tobacco seperately as you suggest, but fear the chance is bad, as the demand even for the very finest quality has greatly subsided.
            I am Dear Sir Your Very humble servt
                  Geo. Jefferson
           